Citation Nr: 0108404	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  94-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for lumbar disc 
disease.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle injury.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973.  This appeal arises from July 1993 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Philadelphia, Pennsylvania, regional office 
(RO).  In December 2000, a Travel Board hearing was conducted 
at the RO by the Board of Veterans' Appeals (Board) member 
rendering this decision.  

The issue of entitlement to service connection for lumbar 
disc disease will be addressed in the REMAND below.  The 
issue of entitlement to a total rating based on individual 
unemployability is inextricably intertwined with the issue of 
entitlement to service connection for lumbar disc disease.  
Consideration of that issue is deferred pending resolution of 
the service connection issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim for an increased rating 
for the left ankle disorder.

2.  The veteran's service connected left ankle disorder is 
manifested by complaints of pain, stiffness, and tenderness, 
and since June 1993 has resulted in no more than moderate 
disability; more than marked limitation of motion, ankylosis, 
malunion with marked ankle disability, or nonunion of fibula 
is not shown.





CONCLUSION OF LAW

A rating in excess of 20 percent for a left ankle disability 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5262, 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue of entitlement to an 
increased rating for a left ankle disability, the Board finds 
that that issue is adequately developed for appellate review, 
and need not be remanded to the RO for initial review in 
light of the VCAA.  The duty to assist has been met in that 
the RO has secured all pertinent records of which it had 
notice and has arranged for adequate VA examinations to 
evaluate the disability.  Furthermore, in the statement of 
the case and supplemental statements of the case the RO has 
met the notice requirements of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left ankle disability is currently evaluated 
under Code 5262.  A 20 percent evaluation under that code 
contemplates malunion of the tibia and fibula, with moderate 
ankle disability.  A 30 percent evaluation requires marked 
ankle disability.  A 40 percent evaluation requires nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262.

The veteran suffered an open fracture dislocation of the left 
ankle in a motorcycle accident in December 1972.  Service 
connection for malunion, left distal fibula, was granted in 
July 1993, and a 20 percent evaluation was assigned from June 
1993.  The veteran disagreed with that initial rating.

On VA examination in July 1993, the veteran reported pain and 
limitation of motion in the left ankle.  There was thickening 
about both malleoli, with most of the pain over the lateral 
aspect of the ankle in the region of the posterior element of 
the distal fibula.  Subtalar motion was somewhat restricted 
by pain to terminal ranges of subtalar motion.  Dorsiflexion 
of the ankle was not permitted above right angle.  Plantar 
flexion was to 20 degrees.  Strength was adequate, and there 
was no swelling.  The pain was continuous but varied as to 
degree with activity.  

On VA examination in May 1996, the veteran reported pain and 
difficulty walking.  He stated that his ankle sometimes would 
give out, that he had problems with stairs, and that he could 
not drive an automobile with a clutch.  It was noted that he 
walked through the hall limping, using a cane improperly on 
the wrong side.  On examination, he could rise onto tiptoes 
and rock up onto his heels.  He squatted 50 percent of 
expected, and in so doing his left ankle was not dorsiflexed 
beyond neutral.  Calf circumference was 17 inches 
bilaterally.  Skin temperature, sensation, and pulses were 
normal.  Left ankle dorsiflexion was to 5 degrees, and 
flexion was to 45 degrees.  Inversion and eversion were each 
to 30 degrees.  There was a palpable bony mass four inches 
above the tip of the lateral malleolus; this was tender on 
palpation.  

On the most recent VA examination, in March 1999, the veteran 
reported left ankle pain, stiffness, and intermittent 
swelling.  There were no symptoms of weakness, heat, redness, 
instability, giving way, locking, fatigability, lack of 
endurance, or motor incoordination.  He used Darvocet off and 
on to control the pain and swelling.  Cold weather made his 
ankle symptoms worse.  The examiner estimated that during a 
flare-up functional impairment of the left ankle was about 20 
to 40% above the baseline.  On examination, the left ankle 
had minimal swelling dorsolaterally with deep tenderness 
present.  Calf muscles were of normal bulk.  There was 
tenderness along the joint line.  The distal fibular fracture 
itself was nontender.  Ranges of left ankle motion were 10 
degrees dorsiflexion and 45 degrees plantar flexion.  There 
was no instability anteroposteriorly or mediolaterally, and 
no distal neurovascular problems were noted.  X-rays showed 
well-healed distal fibular fracture with slight angulation.  
There were moderate changes of arthritis in the left ankle 
with osteophyte formation.

Treatment records obtained have shown that the primary focus 
of treatment has been the veteran's low back disability.  

The evidence since June 1993 shows that throughout the 
veteran has had a degree of left ankle disability properly 
characterized as moderate.  While VA examinations have not 
demonstrated substantial limitation of motion, instability or 
subluxation, the veteran's complaints of pain on use and the 
tenderness demonstrated on examination provide a basis for 
characterizing the overall disability level as one meriting 
the current 20 percent evaluation.  Examinations and 
treatment reports have not revealed the marked level of 
disability required for a 30 percent rating. 

Inasmuch as 20 percent is the maximum rating under Code 5271, 
for limitation of motion, rating under that Code would be of 
no further benefit to the veteran.  Nor is the veteran 
entitled to a higher rating under Code 5270 since ankylosis 
of the ankle is not shown.  38 C.F.R. § 4.71a, Code 5270.  As 
is noted above, the veteran's reported pain on use 
constitutes much of the basis for the 20 percent evaluation 
under code 5262; thus no additional disability based on 
functional loss is appropriate.  In this regard, the Board 
notes that the veteran's calf muscles were of equal bulk, and 
there were no findings of fatigability or lack of endurance.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.

In sum, the evidence does not show that the veteran's left 
ankle disability meets any applicable criteria for a rating 
in excess of 20 percent during any period of time encompassed 
by the initial rating.  Consequently, a rating in excess of 
20 percent is not warranted.  


ORDER

A rating in excess of 20 percent for residuals of a left 
ankle injury is denied.


REMAND

The veteran contends that his lumbar disc disease resulted 
from a fall caused by his service connected left ankle giving 
way. Available records indicate that he injured his back in a 
workplace injury in August 1988.  He apparently collected 
Worker's Compensation benefits and later went on Disability 
Pension.  Medical records show treatment for back complaints 
in 1989 and 1990, and refer to a lifting or pushing injury at 
work in 1988.  The first mention of a fall causing the back 
injury is in a June 1999 statement submitted by the veteran.  
In order to resolve the inconsistency in the record, 
additional development is required. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all medical 
records relating to the veteran's 
disability retirement from Bonney Forge 
Corporation in Allentown Pennsylvania, 
and all records (including complete 
medical records) pertaining to his 
Workers' Compensation claim following his 
work injury in August 1988.  The veteran 
should assist in the matter by providing 
any additional information necessary and 
any releases needed to obtain the 
records.  In conjunction with this 
development he should be advised of the 
provisions of 38 C.F.R. § 3.158. 
2.  The RO should undertake any other 
development that may be required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA), and comply 
with all notice requirements mandated by 
that law..

The RO should readjudicate the veteran's remaining claims.  
If indicated, 38 C.F.R. § 3.158 should be applied.  The claim 
for a total rating based on individual unemployability should 
be reviewed in light of the further action on the claim of 
service connection for lumbar disc disease.  If the claims 
remain denied, the veteran and his representative should be 
provided with an appropriate supplemental statement of the 
case and given the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



